Case 7:21-mj-0O0865-UA Document 11 Filed 01/28/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

--- --~ x
UNITED STATES OF AMERICA
ORDER
Vv. —_=_
TIMOTHY BROCKETT, 21 MJ 865 (VB) (AEK)
Defendant. :
oe x

 

A bail appeal hearing in this case is scheduled for January 29, 2021, at 12:00 p.m.
Because of the current public health emergency, the Court will conduct the proceeding by
telephone conference call.

Accordingly, it is hereby ORDERED:

1, The hearing will be conducted by telephone conference call. At the time of the
scheduled hearing, all counsel and defendant shall attend by calling the following number and
entering the access code when requested:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662
Access Code: 1703567
Dated: January 28, 2021

White Plains, NY
SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 
